      Case 3:20-cv-05602-MCR-HTC Document 6 Filed 11/19/20 Page 1 of 2




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION

UNITED STATES OF AMERICA ex rel
BRANDI STUART and BRANDI STUART,

      Plaintiffs,

v.                                           CASE NO. 3:20cv5602-MCR/HTC

TRACY HARRELL; SIMPLY
SOUTHERN STYLES CORP.;
EMMA JEAN KIDS, LLC;
BANANA SPLIT, LLC; THREE
SISTERS DESIGNS, LLC; and
MILLIE JAY, LLC,

     Defendants.
_________________________________/

                                     ORDER
      Pending before the Court is Plaintiffs’ Motion to Lift Seal and Permit Service

of Process. The Court notes that due an inadvertent docketing error, the prior order

unsealing this matter was mistakenly filed under seal. Accordingly, the motion is

GRANTED as follows:

      1.     The Clerk is directed to unseal the Court’s prior order, ECF No. 4, and

comply with all requirements stated therein, including to unseal the complaint and

the Government’s Notice of Election to Decline Intervention. The parties are

directed to review and comply with all terms of that order as well.
      Case 3:20-cv-05602-MCR-HTC Document 6 Filed 11/19/20 Page 2 of 2




                                                                       Page 2 of 2

      2.     The Plaintiffs are ordered to serve process on Defendants within 120

days of the date of this Order.

      DONE AND ORDERED this 19th day of November 2020.




                                  M. Casey Rodgers
                                  M. CASEY RODGERS
                                  UNITED STATES DISTRICT JUDGE




CASE NO. 5:20cv199-MCR-MJF
